United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Duluth, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-973
Issued: November 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 9, 2011 appellant filed a timely appeal from a January 5, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back condition causally related to factors of his
federal employment.
FACTUAL HISTORY
On November 2, 2010 appellant, then a 48-year-old clerk, filed an occupational disease
claim alleging that he sustained back pain, an annular tear, bulging discs and pain radiating into
1

5 U.S.C. § 8101 et seq.

his toes due to factors of his federal employment. He stopped work on September 22, 2010.
Appellant’s supervisor related that he had worked limited duty since an August 19, 2004 injury.
On November 30, 2010 the employing establishment controverted the claim. It noted that
appellant had a prior work injury on August 19, 2004, accepted by OWCP for lumbar sprain.
On December 3, 2010 OWCP requested additional factual and medical information,
including a detailed medical report explaining how work activities caused or aggravated a
diagnosed condition. In a December 11, 2010 response, appellant attributed his condition to
pushing heavy equipment, lifting trays that weighed up to 60 pounds, overhead lifting, twisting,
bending and squatting. He also submitted disability certificates and duty status reports from
2000 to 2007, the results of diagnostic testing and a 2005 functional capacity evaluation. A
magnetic resonance imaging (MRI) scan study of the lumbar spine dated March 10, 2010
showed multilevel disc bulges and L3-4 to L5-S1, an annular tear at L4-5 and possible mild facet
arthropathy and foraminal stenosis.
In a duty status report dated September 9, 2010, Dr. Shevin D. Pollydore, a Boardcertified physiatrist, diagnosed discogenic low back and lumbar facet pain. He checked “yes”
that the history of injury provided corresponded to that shown on the form of appellant claiming
a herniated bulging disc in the lower back. Dr. Pollydore found that appellant required work
restrictions.
In a treatment note dated October 10, 2010, Dr. Pollydore diagnosed lumbar facet pain,
discogenic low back pain with multiple disc bulges and an annular tear at L4-5 as seen on MRI
scan study. He found that appellant could work limited-duty employment. In an accompanying
duty status report, Dr. Pollydore provided a history of appellant being “injured on the job.” He
diagnosed discogenic low back and lumbar facet pain and provided work restrictions.
On December 22, 2010 appellant filed claims for compensation for time lost beginning
September 25, 2010 because there was no work available for him under the National
Reassessment Program (NRP).
By decision dated January 5, 2011, OWCP denied appellant’s claim that he sustained a
back condition causally related to factors of his federal employment. It found that he had
established the occurrence of the claimed work factors but did not submit medical evidence
showing that he sustained any condition as a result of the accepted employment factors.
On appeal appellant argued that the employing establishment instructed him to file an
occupational disease claim after it sent him home without work due to the NRP. He asked his
physician to provide a narrative report but that OWCP did not receive it. Appellant requested
assistance obtaining copies of medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
2

5 U.S.C. §§ 8101-8193.

2

States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing that
the employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,9 must be one of reasonable medical certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11
ANALYSIS
Appellant attributed his back condition to heavy lifting, bending, twisting and squatting.
OWCP accepted the occurrence of the claimed employment factors. The issue, therefore, is
whether the medical evidence establishes a causal relationship between the claimed conditions
and the identified employment factors.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

Appellant submitted disability slips and form reports dated 2000 to 2007, a 2005
functional capacity evaluation and diagnostic test results. This evidence, however, does not
provide any opinion from a physician addressing causal relationship. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of diminished probative
value on the issue of causal relationship.12
In a duty status report dated September 9, 2010, Dr. Pollydore diagnosed discogenic low
back and lumbar facet pain and checked “yes” that the history of injury provided corresponded to
that claimed by appellant. The Board has held, however, that an opinion on causal relationship
which consists only of a physician checking “yes” to a medical form question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.13 Additionally, the form does not set forth the work factors identified by appellant
as causing his condition.
On October 10, 2010 Dr. Pollydore diagnosed discogenic and lumbar facet low back pain
with multiple disc bulges and an annular tear at L4-5 confirmed by MRI scan study. In a duty
status report of the same date, he provided a history of appellant being “injured on the job.”
Dr. Pollydore provided work restrictions. He did not address the diagnosed conditions or relate
the diagnostic findings to factors of appellant’s federal employment or provide rationale for his
opinion. The opinion of a physician supporting causal relationship must be based on a complete
factual and medical background, supported by affirmative evidence and provide medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established work factors.14
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.15 He must submit a physician’s report in which the physician reviews those factors
of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.16 Appellant failed to submit such evidence and therefore failed
to discharge his burden of proof.
On appeal appellant asserts that he asked his physician to submit medical evidence
supporting his claim. He has the burden of proof to establish a causal relationship between his
12

See A.F., 59 ECAB 714 (2008); K.W., 59 ECAB 271 (2007).

13

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
14

See Robert Broome, 55 ECAB 339 (2004).

15

See D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB
159 (2001).
16

See D.D., 57 ECAB 734 (2006); Robert Broome, supra note 14.

4

condition and the identified work factors,17 which the Board finds that he has failed to do.
Appellant may submit new evidence or argument with a written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.18
CONCLUSION
The Board finds that appellant failed to establish that he sustained a back condition
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

See B.B., 59 ECAB 234 (2007).

18

Appellant submitted new medical evidence subsequent to OWCP’s decision. The Board has no jurisdiction to
review new evidence on appeal; see 20 C.F.R. § 501.2(c)(1).

5

